DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed December 31, 2021. Claim 1 is presently pending and are presented for examination.

Continuation Application
4.    This application is a continuation application of U.S. Application 16/786,392, filed 02/10/2020, now U.S. Patent #11,217,043. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,217,043. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclosed the same subject matter.

17/566,912 (Current Application)
Patent No 11,217,043
Claim 1: A method comprising: launching, at a movement data analysis computing device, during a training period, and in response to user input, a movement data analysis software application; establishing, during the training period and based on training data, one or more predetermined driving patterns; and after the training period expires, switching the movement data analysis software application to a background application to cause the movement data analysis computing device to automatically carry out the following steps:
Claim 1. A method comprising: launching, at a movement data analysis computing device, during a training period, and in response to user input, a movement data analysis software application; establishing, during the training period and based on training data, one or more predetermined driving patterns; and after the training period expires, switching the movement data analysis software application to a background application to cause the movement data analysis computing device to automatically carry out the following steps:
determining a current driving pattern for a driver based on movement data, collected by a movement sensor associated with the movement data analysis computing device, and on time of day data, collected by a timing device associated with the movement data analysis computing device;
receiving, from a movement sensor associated with the movement data analysis computing device, movement data;
comparing the current driving pattern to the one or more predetermined driving patterns;
determining a total number of turns within the movement data; determining a current driving pattern for a driver based on the movement data comprising the total number of turns, and on time of day data, collected by a timing device associated with the movement data analysis computing device;
determining, based on the comparing, identification of the driver;
comparing the current driving pattern to the one or more predetermined driving patterns;
and outputting data corresponding to the identification of the driver.
determining, based on the comparing, identification of the driver;

outputting driving behavior data corresponding to the identification of the driver; and sending, to the driver, a notification comprising at least one safe driving product associated with the driving behavior data.



Judicial Exception Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a current driving pattern for a driver; comparing the current driving pattern to the one or more predetermined driving patterns; determining, based on the comparing, identification of the driver; and outputting data corresponding to the identification of the driver.
The limitations of claim 1 of determining a current driving pattern for a driver based on movement data, collected by a movement sensor associated with the movement data analysis computing device, and on time of day data, collected by a timing device associated with the movement data analysis computing device; comparing the current driving pattern to the one or more predetermined driving patterns; determining, based on the comparing, identification of the driver; and outputting data corresponding to the identification of the driver, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a movement data analysis computing device” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “determining a current driving pattern for a driver” in the context of this claim encompasses a human mentally observing how other person drives or driving characteristics of other people. Similarly, the limitation of comparing the current driving pattern to the one or more predetermined driving patterns, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to compare driving styles of a plurality of people and recognize difference between them. For example, “identification of the driver” in the context of this claim encompasses the user thinking that, based on a driving style, identifying who is the driver of a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 1 is rejected under 35 U.S.C 103 as being unpatentable over Tamari et al, US 2013/0096731, in view of Kanevsky et al, US 9,995,584, hereinafter referred to as Tamari and Kanevsky, respectively.

Regarding claim 1, Tamari discloses a method comprising: 
to cause the movement data analysis computing device to automatically carry out the following steps: determining a current driving pattern for a driver based on movement data (¶ 18, “It is possible that one or more onboard sensors of onboard sensors 106 (e.g., GPS receiver, accelerometer, camera, etc.) are physically incorporated into drive event detector 104”), (¶ 30, “a global positioning system receiver, a vehicle operation state sensor, a speedometer, an accelerometer, and a gyroscope”), collected by a movement sensor associated with the movement data analysis computing device (¶ 27, “In various embodiments, a drive profile of a driver includes one or more driving characteristics and patterns of the driver”), (¶ 43, “Through extensive observation, the values produced by the various sensors (either alone or in combination) can be analyzed mathematically to produce a product that accurately predicts whether or not a serious accident or other driving event has occurred”), (¶ 50, “a score calculation provides a risk probability score (e.g., combination of frequency and severity) on each driving event to build profiles of risk based on historical analysis of events”), and on time of day data, collected by a timing device associated with the movement data analysis computing device (¶ 27, “patterns related to time of day and/or day of week (e.g., an increased likelihood for certain risky behaviors at certain times of day or on certain days), a correlation between weather and risky driving patterns”); 
comparing the current driving pattern to the one or more predetermined driving patterns (¶ 22, “The potential drive event or drive event may be detected by comparing the received sensor data with predefined threshold(s) and/or with predefined drive event profiles”), (¶ 25, “In some embodiments, drive event detector 104 is configured to determine whether a captured drive event is indeed a drive event of interest rather than a non-event by for example comparing the capture drive event data with a non-event profile”); 
determining, based on the comparing, identification of the driver (¶ 27, “the server may use the drive event data to identify the driver, differentiate valid drive events from non-events (e.g., via human review or automated computer review), determine driver attitude (e.g., recklessness) and skill, calculate driver risk score, generate driver profile, identifying dangerous and erratic driving behavior, identifying driver deviation from his/her normal driving behavior (by comparing with his/her drive profile), etc., identifying high risk driver, perform risk analysis for a group of drivers or for an entire fleet, calculating insurance, and/or generate various reports”); and 
outputting data corresponding to the identification of the driver (¶ 24, “drive event detector 104 is configured to create drive event records based on how the captured data is classified. In various embodiments, a more comprehensive drive event record is created for a valid drive event, an abbreviated drive event record is created for a nonevent, and an even more abbreviated drive event record (termed avoidance record) is created for a repeat non-event), (¶ 0062, via In 608, the drive event record is created. In some embodiments, the drive event is transmitted to a remote server. In some embodiments, a more complete drive event record is created and transmitted to a server if the drive event is determined to be a valid drive event”).
Tamari fails to explicitly disclose launching, at a movement data analysis computing device, during a training period, and in response to user input, a movement data analysis software application; establishing, during the training period and based on training data, one or more predetermined driving patterns; and after the training period expires, switching the movement data analysis software application to a background application.
However, Kanevsky teaches launching, at a movement data analysis computing device, during a training period, and in response to user input, a movement data analysis software application (See at least col 8, lines 44-67, “there may be an initial training period during which a user of the mobile device 220 interacts with user interface screens of the movement data analysis software application 222 to establish predetermined driving patterns based on training data”); establishing, during the training period and based on training data (See at least col 8, lines 44-67, “there may be an initial training period during which a user of the mobile device 220 interacts with user interface screens of the movement data analysis software application 222 to establish predetermined driving patterns based on training data”), one or more predetermined driving patterns; and after the training period expires, switching the movement data analysis software application to a background application (See at least col 8, lines 44-67, “In such cases, the movement data analysis software application 222 may be a user-initiated application during the training period, but may (optionally) switch to execute as a background application after the training period over”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tamari and include launching, at a movement data analysis computing device, during a training period, and in response to user input, a movement data analysis software application; establishing, during the training period and based on training data, one or more predetermined driving patterns; and after the training period expires, switching the movement data analysis software application to a background application as taught by Kanevsky because it would allow the method to be performed automatically, without any specific user input to launch the movement data analysis software application (See Kanevsky col 8, lines 44-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665